This is a writ of error from the County Court of Johnson County. It appears to have been sued out in proper time and a supersedeas bond executed. (Art. 927, Code Crim. Proc., art. 1389, Rev. Civ. Stat.)
Appellant insists that the judgment should be reversed against the principal and sureties in the final judgment on the scire facias proceedings in the county court, because no offense is named in the bond in the nisi judgment or the judgment final. The offense named in said proceedings is "violating the local option law." This is not an offense eo nomine, nor does the language used describe an offense. Parish v. State, 11 Texas Ct. Rep., 130. The judgment is accordingly reversed, and being in such condition as that the State cannot recover on the same, said case is ordered dismissed.
Reversed and dismissed.
Brooks, Judge, absent.
                    ON MOTION TO RETAX COST.                       February 13, 1907.